   Case 21-01805        Doc 5    Filed 02/11/21 Entered 02/11/21 10:54:44           Desc Main
                                   Document     Page 1 of 11


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                            )      Chapter 11
                                                  )
Mercy Hospital and Medical Center and             )      Case No. 21bk01805
Mercy Health System of Chicago,                   )      Case No. 21bk01806
                                                  )
 Debtors.                                         )      Judge Timothy A. Barnes

                    ORDER GRANTING DEBTORS’ APPLICATION TO
                      SET HEARING ON EMERGENCY MOTIONS

        The court having reviewed Debtors’ Application to Set Hearing on Emergency Motions
[Dkt. No. 4 in Case No. 21bk01805] (the “Application”) filed by Mercy Hospital and Medical Center
and by the debtor in the related, above-captioned case Mercy Health System of Chicago (together,
the “Debtors”), in which Application the Debtors seek that the court hear the following motions
(the “Motions”) on an emergency basis:

         a. Debtors’ Motion for Entry of an Order Directing Joint Administration of Related
            Chapter 11 Cases;

         b. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
            Obtain Post-Petition Secured Financing Pursuant to 11 U.S.C. §§ 362 and 364(c),
            (II) Granting Liens and Superpriority Claims to the DIP Lender Pursuant to 11 U.S.C.
            §§ 364 and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001
            and Local Bankruptcy Rule 4001-2;

         c. Debtors’ Motion for Entry of an Order (A) Authorizing the Debtors to Continue Using
            Their Existing Cash Management System; (B) Authorizing the Debtors to Continue
            Using Their Existing Bank Accounts and Business Forms; (C) Waiving Compliance with
            Investment Guidelines Under 11 U.S.C. § 345(b); (D) Authorizing Continued Use of
            Trinity Health Corporation Shared Services Arrangement; and (E) Granting Related
            Relief;

         d. Debtors’ Motion for an Order (A) Authorizing the Debtors to Pay Pre-Petition Wages,
            Salaries, Employee Benefits and Other Pre-Petition Employee Obligations and
            (B) Directing All Banks to Honor Pre-Petition Checks for Payment of Pre- Petition
            Employee Obligations;

         e. Debtors’ Motion for Order (A) Prohibiting Utilities from Altering, Refusing or
            Discontinuing Services on Account of Prepetition Invoices, (B) Deeming Utilities
            Adequately Assured of Future Payment and (C) Establishing Procedures for
            Determining Requests for Additional Adequate Assurance; and

         f. Debtors’ Motion for Entry of an Order (I) Authorizing Consolidated Creditors Lists,
            (II) Authorizing Redaction of Certain Personal Identification Information, and
            (III) Approving the Form and Manner of Notifying Creditors of the Commencement of
            the Chapter 11 Cases and Other Information.
  Case 21-01805        Doc 5    Filed 02/11/21 Entered 02/11/21 10:54:44             Desc Main
                                  Document     Page 2 of 11




       IT IS HEREBY ORDERED THAT the Application is GRANTED as follows:

       The court will conduct an emergency hearing (the “Emergency Hearing”) on the Motions via
Zoom on Friday, February 12, 2021 at 1:00 p.m. prevailing Central time. The Zoom hearing
information is as follows:

           Meeting ID:     161 107 1969
           Passcode:       2122160604

        Join the Emergency Hearing by following the prompts at zoom.com, using one of the Zoom
applications or dialing directly to 669-254-5252 or 646-828-7666. Parties are encouraged to only use
the phone method of joining if the other methods are unavailable to them.

        While all parties are responsible for connecting and maintaining their connection to the
Emergency Hearing, any party experiencing difficulty joining the Emergency Hearing may email the
court at barnes_chambers@ilnb.uscourts.gov and explain the issue.

       All parties are expected to be familiar and comply with Judge Barnes’s Zoom hearing
protocols available on the court’s web site at: https://www.ilnb.uscourts.gov/content/judge-
timothy-barnes. Parties must also be familiar and comply with the court’s Third Amended General
Order 20-03, a copy of which is attached to this Order.

     THIS EMERGENCY HEARING WILL BE CONDUCTED WITH THE VIDEO
FUNCTION ON. ALL PARTIES ARE EXPECTED TO DRESS AND CONDUCT
THEMSELVES ACCORDINGLY.

       The Debtors will be responsible for demonstrating at the Emergency Hearing that the notice
they have given of the Emergency Hearing comports with the requirements of due process.

Dated: February 11, 2021                          ENTERED:



                                                  ____________________________
                                                  Timothy A. Barnes
                                                  United States Bankruptcy Judge




                                                 2
  Case 21-01805        Doc 5     Filed 02/11/21 Entered 02/11/21 10:54:44           Desc Main
                                   Document     Page 3 of 11



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

                               _______________________________

                       THIRD AMENDED GENERAL ORDER NO. 20-03

                     Court Proceedings During COVID-19 Public Emergency

                               _______________________________

       Because a state of emergency has been declared in response to the spread of COVID-19,

and because the Centers for Disease Control and Prevention have urged reduced contact among

people to slow the spread of the disease, the U.S. Bankruptcy Court for the Northern District of

Illinois issues this order, effective October 13, 2020, to protect public health.

       1. Court hours. The Bankruptcy Court will remain open during normal business hours,

pending further order of court. Because some deadlines under the Bankruptcy Code and Federal

Rules of Bankruptcy Procedure cannot be changed, the Bankruptcy Court will remain open as

long as possible.

       2. All court calls to be heard electronically. All court calls will be held remotely by

electronic means. No personal appearances in court will be necessary or permitted, unless the

judge orders otherwise. Attorneys must direct their clients not to appear in person at the

courthouse.

       3. Motions. Local Rule 9013-1(E)(1) governing presentment of motions in court is

suspended. All motions will be heard remotely by electronic means, without personal

appearances. Movants must use one of the two attached Notice of Motion forms.

       4. Court appearances by Zoom for Government or AT&T Teleconference. At the

discretion of the individual judge, the bankruptcy court will use either Zoom for Government or

AT&T Teleconference for court appearances. There is no charge for using these services (other
  Case 21-01805        Doc 5     Filed 02/11/21 Entered 02/11/21 10:54:44           Desc Main
                                   Document     Page 4 of 11



than the usual toll charges for Zoom for Government). Attorneys and parties in interest should

consult the individual judge’s page on the court’s web site to see which service the judge uses.

          a. Zoom for Government. Attorneys and parties may connect through Zoom for

Government by computer or by telephone. To connect by audio only, a telephone or a computer

with a microphone and speakers (or headphones) is necessary. To connect by video, a computer

with a webcam and microphone or a smartphone with audio-visual capability is necessary.

               To appear by video, use the following link: https://www.zoomgov.com/ Then

enter the meeting ID and password. The applicable meeting ID and password can be found on

the judge’s page on the court’s web site: https://www.ilnb.uscourts.gov.

               To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-

646-828-7666. The meeting ID and password will differ for each court call. The applicable

meeting ID and password can be found on the judge’s page on the court’s web site:

https://www.ilnb.uscourts.gov.

          b. AT&T Teleconference. Attorneys and parties may connect through AT&T

Teleconference only by telephone. To do so, dial the toll-free number and enter the access code

followed by the pound (#) sign. The toll-free number and access code will differ for each judge

and can be found on the judge’s page on the court’s web site: https://www.ilnb.uscourts.gov.

       5. Protocols for electronic court appearances.

          a. Your computer or telephone must be on “mute” except when your case is called.

          b. Each time you speak, identify yourself for the record. Remember to speak slowly

and distinctly. Do not interrupt others.

          c. Do not use a speaker phone or call from a public place. Disruptions or background

noise may cause the judge to mute you or terminate your participation.

                                               -2-
  Case 21-01805        Doc 5       Filed 02/11/21 Entered 02/11/21 10:54:44          Desc Main
                                     Document     Page 5 of 11



          d. No one except the assigned court reporter or another person that the court directs

may record the audio or video.

          e. Though held remotely by electronic means, each court call is a judicial proceeding.

Formalities of a courtroom will be observed. Participants must conduct themselves in a suitable

manner and if appearing by video must dress appropriately.

       6. Dates and times of individual judges’ court calls. To avoid simultaneous electronic

court calls, the judges will hear matters on the following schedule rather than as originally

scheduled, noticed, or (unless otherwise indicated) shown on the court’s web site. Attorneys

must check the court’s docket to ensure that a matter has not been rescheduled.

          a. Outlying county court calls (Joliet, Kane County, Lake County): All outlying

county court calls will be held on the same dates and at the same times as previously scheduled

but will be held electronically.

          b. Chapter 7 and Chapter 11 calls: Each judge’s chapter 7 and chapter 11 call will

be held on a single day as follows.

            • Chief Judge Goldgar: Monday, original motions at 9:30 a.m., set matters at 10 a.m.

            • Judge Baer: Wednesday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Barnes: Monday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Cassling: Tuesday, original motions at 9:30 a.m., set matters at 10:00 a.m.

            • Judge Cleary: Wednesday, original motions at 10 a.m., set matters at 10:30 a.m.

            • Judge Cox: Tuesday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Doyle: Thursday, original motions at 10 a.m., set matters at 10:30 a.m.

            • Judge Hunt: Thursday, all matters at 11 a.m.

            • Judge Lynch: Wednesday, all matters at 11 a.m.

                                                -3-
Case 21-01805   Doc 5     Filed 02/11/21 Entered 02/11/21 10:54:44           Desc Main
                            Document     Page 6 of 11



      • Judge Schmetterer: Tuesday, original motions at 10 a.m., set matters at 10:30 a.m.

      • Judge Thorne: Thursday, original motions at 9 a.m., set matters at 9:30 a.m.

     c. Chapter 13 calls and Western Division Chapter 12 calls:

      • Chief Judge Goldgar: Tuesday afternoon

                1:15 p.m. trustee motions
                1:30 p.m. original motions
                2:00 p.m. set matters
                2:30 p.m. confirmations

      • Judge Barnes: Thursday afternoon

                1:00 p.m. trustee motions
                1:30 p.m. original motions
                2:00 p.m. set matters
                2:30 p.m. confirmations

      • Judge Cassling: Thursday morning, at times currently shown on the court’s web
                        site

      • Judge Cleary: Monday afternoon

                1:00 p.m. trustee motions
                1:30 p.m. original motions
                2:00 p.m. set matters
                2:30 p.m. confirmations

      • Judge Cox: Monday morning, at times currently shown on the court’s web site

      • Judge Doyle: Tuesday morning, at times currently shown on the court’s web site

      • Judge Lynch: Thursday morning

                8:45 a.m. trustee motions
                9:00 a.m. original motions
                10:00 a.m. confirmations
                11:00 a.m. chapter 12 matters

      • Judge Schmetterer: Wednesday morning, at times currently shown on the court’s
                           web site




                                         -4-
  Case 21-01805          Doc 5     Filed 02/11/21 Entered 02/11/21 10:54:44            Desc Main
                                     Document     Page 7 of 11



              • Judge Thorne: Wednesday afternoon

                         1:00 p.m. trustee motions
                         1:30 p.m. original motions
                         2:00 p.m. set matters
                         2:30 p.m. confirmations

        7. Motions; Objection procedure; Service. The following procedures apply to all

motions noticed for presentment on or after October 13, 2020.

             a. Every motion must be filed using the applicable attached Notice of Motion form.

If a motion noticed for presentment on or after October 13, 2020, has already been filed, the

movant must file and serve an amended notice of motion using the applicable Notice of Motion

form.

             b. A party who objects to a motion and wants it called must file a Notice of Objection

no later than two (2) business days before the presentment date.

             c. A Notice of Objection need only say that the respondent objects to the motion. No

reasons need be given for the objection.1/

             d. If a Notice of Objection is timely filed, the motion will be called on the

presentment date.

             e. If no Notice of Objection is timely filed, the court may grant the motion without a

hearing before the date of presentment.

             f. Local Rule 9013-1(D) governing service of motions is suspended in part. All

motions must be served at least seven (7) days before the date of presentment, regardless of the

method of service.



        1/
               For example, a trustee’s objection to a chapter 13 debtor’s motion to modify the
plan post-confirmation need only say: “The trustee objects to the motion to modify the plan.”

                                                  -5-
  Case 21-01805        Doc 5    Filed 02/11/21 Entered 02/11/21 10:54:44            Desc Main
                                  Document     Page 8 of 11



          g. Any matter not subject to a deadline in the Bankruptcy Code or Bankruptcy Rules

may be continued to another date by agreement of the parties. To obtain a continuance, the

parties should contact chambers.

       8. Trials and evidentiary hearings. All trials and evidentiary hearings will be held by

video using the Zoom for Government platform. No trials and evidentiary hearings will be held

in the courthouse. See General Order No. 20-05.

       9. Original Non-Attorney Signatures. Section II.C.1 of the Administrative Procedures

for the Case Management/Electronic Case Filing System is suspended. Electronic signatures

using a method like DocuSign will be accepted.

       10. Deadlines in Bankruptcy Code and Bankruptcy Rules unchanged. Nothing in

this order alters in any respect deadlines under the Bankruptcy Code or Bankruptcy Rules.

       11. Authority of judges to enter orders unaffected. This order does not affect the

authority of judges to enter orders in any bankruptcy case or proceeding.

       12. Local Rules remain in effect. Except as provided in this order, the Local Rules of

the Bankruptcy Court and the court’s Administrative Procedures for the Case Management/

Electronic Case Filing System remain in effect, including Local Rule 9013-2 concerning

emergency motions.

       13. Effective date; Superseding effect of this order. This order is effective October

13, 2020. On the effective date, this order supersedes all other orders and all notices from

individual judges concerning court proceedings during the current emergency.

Dated: September 28, 2020
                                             ENTERED FOR THE COURT:

                                             __________________________________
                                               ________
                                               __      _ _______
                                                              _________
                                                                     __________
                                              A. Benjamin
                                                 Benjami
                                                       m n Goldgar
                                              Chief JJudge
                                                      udge

                                                -6-
  Case 21-01805         Doc 5   Filed 02/11/21 Entered 02/11/21 10:54:44         Desc Main
                                  Document     Page 9 of 11



        1. Notice of Motion form for Zoom for Government

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                           [caption]


                                   NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on _______________, 20__, at ______ a.m./p.m., I will
appear before the Honorable ____________________, or any judge sitting in that judge’s place,
and present the motion of _________________________________________________ [to/ for]
______________________________________________________, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is ______________ and the
password is ____________. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                      [Name of movant]
                                      By: _______________________

                                      [Name, address, telephone number,
                                       and email address of counsel]
  Case 21-01805       Doc 5    Filed 02/11/21 Entered 02/11/21 10:54:44          Desc Main
                                Document     Page 10 of 11



                               CERTIFICATE OF SERVICE

       I, ____________________, certify [if an attorney]/declare under penalty of perjury under
the laws of the United States of America [if a non-attorney] that I served a copy of this notice
and the attached motion on each entity shown on the attached list at the address shown and by
the method indicated on the list on _______________________, 20__, at _______ a.m./p.m.




                                              -2-
  Case 21-01805         Doc 5   Filed 02/11/21 Entered 02/11/21 10:54:44         Desc Main
                                 Document     Page 11 of 11



        2. Notice of Motion form for AT&T Teleconference

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



                                           [caption]


                                   NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on _______________, 20__, at ______ a.m./p.m., I will
appear before the Honorable ____________________, or any judge sitting in that judge’s place,
and present the motion of _________________________________________________ [to/ for]
______________________________________________________, a copy of which is attached.

       This motion will be presented and heard electronically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must call this toll-free number: ______________________. Then enter access code
________________ followed by the pound (#) sign.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                      [Name of movant]
                                      By: _______________________

                                      [Name, address, telephone number,
                                       and email address of counsel]



                                CERTIFICATE OF SERVICE

       I, ____________________, certify [if an attorney]/declare under penalty of perjury under
the laws of the United States of America [if a non-attorney] that I served a copy of this notice
and the attached motion on each entity shown on the attached list at the address shown and by
the method indicated on the list on _______________________, 20__, at _______ a.m./p.m.
